Citation Nr: 0418088	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  04-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for osteoporosis.  

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a kidney 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1943 to March 1946, 
and from October 1950 to September 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case has been advanced on the Board's 
docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2003, correspondence from the veteran was received.  
In this correspondence, he requested that VA obtain his 
private medical records from Dr M. B., and he provided the 
address as well as a VA Form 21-4142.  He indicated that this 
physician provided treatment for all claimed disabilities.  
These medical records should be obtained in accordance with 
the directives of the Veterans Claims Assistance Act (VCAA); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The VBA AMC should review the record 
and ensure further compliance with all 
notice and assistance requirements set 
forth in the VCAA.  

2.  Copies of all clinical records of the 
veteran from Dr. M. B., of Pocatello, 
Idaho, should be requested.  These 
records should be associated with the 
claims file.  If the AOJ deems that 
further development is warranted after 
the receipt of these records, it should 
be undertaken.

If upon completion of the requested actions, any issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


